                 Case 21-50450-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 2




                                     Exhibit A




DOCS_DE:234338.1 89006/001
                                                Case 21-50450-LSS          Doc 1-1       Filed 05/13/21   Page 2 of 2
                A                      B               C               D                         E                    F                   G
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR‐AVENUE STORES, LLC
 5 Vendor:
 6                             CORRA TECHNOLOGY INC
 7                             363 BLOOMFIELD AVE ST
 8                             E 3C MONTCLAIR NJ 07042
 9
10
11 Payment #                   Payment Date      Clear Date    Payment Amount        Invoice #                Invoice Date        Invoice Amount
12 685540                             06/06/2019    06/11/2019           85,500.00   2019-1924                         05/01/2019          34,155.00
13 685540                             06/06/2019    06/11/2019           85,500.00   2019-1925                         05/01/2019          51,345.00
14 1700037                            07/18/2019    07/24/2019           97,103.75   2019-2100                         06/01/2019          35,048.75
15 1700037                            07/18/2019    07/24/2019           97,103.75   2019-2101                         06/01/2019          62,055.00
16 TOTAL                                                       $        182,603.75                        6
